DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Claims 3-9 and 17, in the reply filed on 08/10/2021 is acknowledged.
Claims 1-2, 10-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected embodiments of a cooling device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.

Claim Status
Claims 1-18 are currently pending.
Claims 1-2, 10-16, and 18 currently stand withdrawn.
Claims 3-9 and 17 have been examined on the merits in this office action.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 states “a restriction unit of supporting the extensible heat-transfer body” and it appears the word “of” is erroneous.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Jo et al (KR20160041257A using the provided English machine translation from Espacenet).
Regarding claim 3, Fuhr discloses a cooling device for a vehicle battery, the cooling device comprising a plurality of battery cells (cells 524 in Fig. 14C) and a heat sink (570 in Fig. 14C) including a plurality of fins (572 in Fig. 14C) conductively coupled to a bottom portion (576 in Fig. 14C) of the heat sink and extending towards a cooling fin (upper portion of the heat sink 541 in Fig. 14C) ([0097]-[0098]). 
While Fuhr does not explicitly state the upper portion is a cooling fin receiving heat generated by the plurality of battery cells and discharging the heat to an outside of the cooling fin, another embodiment of Fuhr describes the upper portion by stating “The upper portion 41 of the tray 42 is in thermal conductive contact with the lower portions of the cells 24 to conductively cool and/or heat the cells 24” ([0057]). Therefore, one ordinary skill in the art would recognize the upper portion (541) of the heat sink in the embodiment disclosed in Fig. 14C can be considered to be a cooling fin receiving heat generated by the plurality of battery cells and discharging the heat to an outside of the cooling fin.

While Fuhr does not explicitly disclose a vehicle body panel mounted in a vehicle, because Fuhr discloses the bosses within the restriction unit aid in securing the restriction unit to a vehicle, one of ordinary skill in the art would recognize that a vehicle body panel mounted in a vehicle would inherently be present as that is what the bosses would be in contact with to secure the restricting device to a vehicle. Therefore, Fuhr discloses a vehicle body panel mounted in a vehicle
However, Fuhr does not disclose an extensible heat-transfer body receiving the heat from the cooling fin, wherein a length of the extensible heat-transfer body is increased when a temperature increases and is decreased when the temperature decreases; and the restriction unit supporting the extensible heat-transfer body to increase an area in which the extensible heat-transfer body comes into contact with the cooling fin and the vehicle body panel when the length of the extensible heat-transfer body is increased due to the heat transferred from the cooling fin.
Jo teaches a cooling device for a vehicle battery, the cooling device comprising: a cooling fin (cooling fin 120 in Fig. 5 and 6) receiving heat generated by a plurality of battery cells (battery cells 110 in Fig. 5 and 6) and discharging the heat to an outside of the cooling fin ([0023], [0060]-[0064]). Jo further teaches an extensible heat-transfer body (cooling plate 170 in Fig. 5 and 6) receiving the heat from the cooling fin ([0067]). Jo teaches the extensible heat-transfer body is corrugated ([0066]).
In re Robertson 49 USPQ2d 1949 (1999).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bottom portion including the plurality of fins conductively coupled thereto of Fuhr with the extensible heat transfer body receiving heat from the cooling fin, as taught by Jo, with the reasonable expectation this modification would still be able to successfully cool the battery cells. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). This modification would also be made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
This modification would provide the extensible heat transfer body to be supported between the restriction unit (as it is constrained between the two sides of the restriction unit), and one of ordinary skill in the art would recognize that as the extensible heat-transfer body increases in length due to an increase in temperature, it would be restricted in horizontal movement by the restriction unit and therefore the area in which the extensible heat-transfer body comes into contact with the cooling fin and the vehicle body panel when the length of the extensible heat-transfer body is increased due to the heat transferred from the cooling fin would also increase.
A diagram of the examiner’s interpretation of this modification to Fuhr Fig. 14C is found below:

    PNG
    media_image1.png
    196
    430
    media_image1.png
    Greyscale

Examiner’s Interpretation of Modified Fuhr Fig. 14C

Regarding claim 4, modified Fuhr discloses all of the limitations of claim 3 as set forth above. Modified Fuhr discloses wherein the restriction unit includes support blocks (bosses 546, 

    PNG
    media_image2.png
    227
    565
    media_image2.png
    Greyscale

Annotated Fuhr Fig. 14C
While Fuhr does not explicitly disclose a first end portion and a second end portion of the extensible heat-transfer body are secured to the support block, a first end portion and a second end portion of the extensible heat-transfer body would be constrained horizontally by the support blocks therefore they can be considered to be secured by the support blocks.
The examiner notes that there is no special definition in the specification as to what secured is therefore the broadest reasonable interpretation has been used to meet the claimed limitation.

claim 5, modified Fuhr discloses all of the limitations of claim 4 as set forth above. While modified Fuhr does not disclose wherein the extensible heat-transfer body is secured at the first end portion and the second end portion of the extensible heat-transfer body between the cooling fin and the support blocks, these is merely a rearrangement of the parts as disclosed by modified Fuhr. The rearrangement of the extensible heat-transfer body to be secured at the first end portion and the second end portion of the extensible heat-transfer body between the cooling fin and the support blocks would not stop the extensible heat-transfer body from providing the expected result of receiving heat from the cooling fin and the length increasing when a temperature increases and decreasing when a temperature decreases. 
One of ordinary kill in the art would be motivated to rearrange in this manner in order to, for example, ensure connection spots of the extensible heat-transfer body to the support blocks and cooling fin even when the length of the extensible heat-transfer body may decrease to prevent the extensible heat-transfer body from being set apart from the cooling fin and support blocks when its length decreases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the extensible heat-transfer body to be secured at the first end portion and the second end portion of the extensible heat-transfer body between the cooling fin and the support blocks because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 6, modified Fuhr discloses all of the limitations of claim 5 as set forth above. Modified Fuhr discloses wherein the extensible heat-transfer body has a corrugated shape, 

Regarding claim 7, modified Fuhr discloses all of the limitations of claim 6 as set forth above. Modified Fuhr discloses the extensible heat-transfer body is secured at the first end portion and the second end portion of the extensible heat-transfer body between the cooling fin and the support blocks, and one of ordinary skill in the art would recognize that as the extensible heat-transfer body increases in length due to an increase in temperature, it would be restricted in horizontal movement by the support blocks and therefore the area in which the extensible heat-transfer body comes into contact with the cooling fin and the vehicle body panel when the length of the extensible heat-transfer body is increased due to the heat transferred from the cooling fin would also increase.
One of ordinary skill in the art would also understand that a contact area between the cooling fin and the vehicle body panel is reduced when a temperature of the extensible heat-transfer body is decreased, because of the decrease in the length of the extensible heat-transfer body, and the contact area between the cooling fin and the vehicle body panel is increased when the temperature of the extensible heat-transfer body is increased, because of the increase in the length of the extensible heat-transfer body.
Therefore, modified Fuhr discloses wherein the extensible heat- transfer body is constructed such that a contact area between the cooling fin and the vehicle body panel is reduced when a temperature of the extensible heat-transfer body is decreased and the contact 

Regarding claim 17, modified Fuhr discloses all of the limitations of claim 3 as set forth above. Jo further teaches the extensible heat-transfer body (cooling plate 170) can be made of aluminum or silver ([0055], [0061]).Therefore, modified Fuhr discloses wherein the extensible heat-transfer body is made of one of aluminum, iron-nickel alloy, iron, zinc and silver.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Jo et al (KR20160041257A using the provided English machine translation from Espacenet) as applied to claim 6, and further in view of Palachon et al (US 20110189525 A1).
Regarding claim 8, modified Fuhr discloses all of the limitations of claim 6 as set forth above. However, modified Fuhr does not disclose wherein the extensible heat-transfer body is repeatedly bent in one direction three times and then in an opposite direction three times to define the corrugated shape, and each of bent portions of the extensible heat-transfer body is bent at a blunt angle.
Palachon teaches a heat exchanger (18 in Fig. 1) located between battery stacks (12 in Fig. 1) that can be formed from a corrugated fin plate (20 in Fig. 2) formed from aluminum and defining a plurality of air-flow passages (30 in Fig. 1, [0020] [0021]). Palachon teaches the contact region between the respective stacks and the intermediate heat exchanger may not be a planar surface, and furthermore may be subject to expansion and contraction during heating and cooling ([0020]). Palachon teaches the fin plate can be used to cool a battery unit (10 in Fig. 1) 
The sinusoidal fin plate of Palachon can be interpreted to have a shape defined by repeated bends in one direction three times and then in an opposite direction three times to, and each of bent portions of the extensible heat-transfer body is bent at a blunt angle (seen in annotated Fig. 5 of Palachon below, and because one of ordinary skill in the art would recognize blunt to mean “not sharp”).

    PNG
    media_image3.png
    339
    497
    media_image3.png
    Greyscale

Annotated Palachon Fig. 4

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Palachon within the cooling device of modified Fuhr and substituted the extensible heat-transfer body of modified Fuhr with an extensible heat-transfer body, such as the sinusoidal fin plate taught by Palachon. This .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Jo et al (KR20160041257A using the provided English machine translation from Espacenet) as applied to claim 3, and further in view of Capati et al (US 20190077275 A1).
Regarding claim 9, modified Fuhr discloses all of the limitations of claim 3 as set forth above. However, modified Fuhr does not disclose wherein the support blocks are made of wood or ceramic.
Capati teaches a system can include at least one battery block comprising a set of battery cells and one or more holders ([0020]). Capati teaches the battery block can include electrically insulating, but thermally conductive material around the holder for battery cells and examples of thermally conductive material for the battery block can include a ceramic material ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Capati within the cooling device of modified Fuhr and selected the material of the support blocks to be a ceramic material. This modification would be made with the expectation it would allow the support blocks to be thermally conductive and because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Maria Laios/Primary Examiner, Art Unit 1727